DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 24, 2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boger (US Patent Number 5,988,586).
Re claim 1, Boger discloses a valve assembly comprising: a valve body defining an inlet (14), an outlet (16 or alternatively the right most portion of ring 20 leading to 16), and a fluid flow path (20) connecting the inlet and the outlet; a valve stem (28) disposed in the valve body; a control element (10) operatively connected to the valve stem and disposed in the fluid flow path, the control element rotatable by the valve stem about a pivot axis between an open position (see Figs. 1B, 1C, 3B, or 3C), in which the control element permits fluid flow between the inlet and the outlet, and a closed position (see Figs. 1A or 3A), in which the control element seals the inlet from the outlet; a flow conditioner (30, 32, 34) coupled to the valve body and including a first end, a second end, and a second flow path (32a to the large path between 32 and 34 to 34a) connecting the first end and the second end, the second flow path in flow communication with the fluid flow path of the valve body when the control element is in the open position; wherein the first end of the flow conditioner has a non-planar surface arranged to permit rotation of the control element about the pivot axis between the closed position and the open position (see Figs. 1A to 1C and 3A to 3C). 
Re claim 2, Boger discloses the valve assembly of claim 1, wherein the control element includes a leading edge and the non-planar surface of the flow conditioner is contoured to match an arc of rotation of the leading edge of the control element (see Figs. 1A to 1C and 3A to 3C). 
Re claim 3, Boger discloses the valve assembly of claim 1, further comprising: a plurality of channels defining the second flow path, wherein at least one channel (32a) includes an end at least partially defining the non-planar surface of the flow conditioner (see Figs. 1A to 4). 
Re claim 4, Boger discloses the valve assembly of claim 3, wherein the flow conditioner includes a longitudinal axis, and the at least one channel has a longitudinal length parallel to the longitudinal axis, and a second channel of the plurality of channels includes a different longitudinal length (any of the channels 32a that are near the edge as shown in Fig. 2 have a different length than the channels 32a that are closer to the center as shown in Fig. 2.  Alternatively, the larger channel 32b as shown in Fig. 4 has a variable length and any chosen length would be different than most of the lengths of the smaller channels 32a). 
Re claim 5, Boger discloses the valve assembly of claim 4, wherein the at least one channel has a cross-sectional area and the second channel has a different cross-sectional area (the area of 32b is larger than the area of any smaller channel 32a). 
Re claim 6, Boger discloses the valve assembly of claim 1, wherein the first end of the flow conditioner is an inlet end positioned adjacent to the outlet of the valve body (see Figs. 1A to 1C and 3A to 3C). 
Re claim 7, Boger discloses the valve assembly of claim 1, further comprising a pipe (16 when the valve body outlet is read as the right-most portion of 20) coupled to the valve body (at 20), the pipe having a bore sized to receive the flow conditioner (see Figs. 1A to 1C and 3A to 3C). 
Re claim 10, Boger discloses the valve assembly of claim 1, wherein a portion of the first end of the flow conditioner is disposed in the valve body (when the valve body is read as including ref. no. 16, the flow conditioner is disposed in the valve body). 
Re claim 11, Boger discloses the valve assembly of claim 1, wherein the control element includes a contoured surface facing the first end of the flow conditioner when the control element is in the closed position, and wherein a portion of the non-planar surface of the first end matches a portion of the contoured surface of the control element (see Figs. 1A to 1C and 3A to 3C). 
Re claim 12, Boger discloses the valve assembly of claim 2, wherein the non-planar surface of the first end of the flow conditioner has a curvature defined by a radius R, wherein the radius R has a length of at least a distance between the pivot axis of the control element and the leading edge of the control element (with “at least” being read as equal or more, the radius of the ball control element is equal to the curvature radius of the flow conditioner (see Figs. 1A, 1B, 3A, and 3B).

Claims 1-3, 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeary et alia (US Patent Application Publication 2011/0073789 A1) hereinafter “Yeary”.
Re claim 1, Yeary discloses a valve assembly comprising: a valve body defining an inlet (38), an outlet (16), and a fluid flow path (20) connecting the inlet and the outlet; a valve stem (24) disposed in the valve body; a control element (22) operatively connected to the valve stem and disposed in the fluid flow path, the control element rotatable by the valve stem about a pivot axis between an open position (see Fig. 5), in which the control element permits fluid flow between the inlet and the outlet, and a closed position (see Fig. 3), in which the control element seals the inlet from the outlet; a flow conditioner (lower portion of 36 including 62, 63, 64, 66) coupled to the valve body and including a first end, a second end, and a second flow path connecting the first end and the second end, the second flow path in flow communication with the fluid flow path of the valve body when the control element is in the open position; wherein the first end of the flow conditioner has a non-planar surface arranged to permit rotation of the control element about the pivot axis between the closed position and the open position (see Fig. 5). 
Re claim 2, Yeary discloses the valve assembly of claim 1, wherein the control element includes a leading edge and the non-planar surface of the flow conditioner is contoured to match an arc of rotation of the leading edge of the control element (see Fig. 5). 
Re claim 3, Yeary discloses the valve assembly of claim 1, further comprising: a plurality of channels (62) defining the second flow path, wherein at least one channel includes an end at least partially defining the non-planar surface of the flow conditioner (see Fig. 5). 
Re claim 6, Yeary discloses the valve assembly of claim 1, wherein the first end of the flow conditioner is an inlet end positioned adjacent to the outlet of the valve body (see Fig. 3 or 5). 
Re claim 7, Yeary discloses the valve assembly of claim 1, further comprising a pipe (36) coupled to the valve body, the pipe having a bore sized to receive the flow conditioner (see Figs. 3-6). 
Re claim 9, Yeary discloses the valve assembly of claim 7, wherein the flow conditioner is integrally formed with the pipe (see Figs. 3-6). 
Re claim 10, Yeary discloses the valve assembly of claim 1, wherein a portion of the first end of the flow conditioner is disposed in the valve body (note that a part of the lower portion of 36 extends into the valve body (12, 16). 
Re claim 11, Yeary discloses the valve assembly of claim 1, wherein the control element includes a contoured surface facing the first end of the flow conditioner when the control element is in the closed position, and wherein a portion of the non-planar surface of the first end matches a portion of the contoured surface of the control element (see Figs. 3 or 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boger in view of Fagerlund (US Patent Number 4,402,485).
Boger discloses the valve assembly of claim 7, but does not discloses the flow conditioner secured between the valve body and the pipe (see applicant’s Fig. 10).  Fagerlund discloses a similar valve assembly with the flow conditioner (12, 40) secured between the valve body (14, 24) and a downstream pipe (32, 34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve assembly of Boger with the mounting arrangement of Fagerlund in order to secure the flow conditioner between the valve body and downstream pipe and potentially remove the flow conditioner if not needed and reassemble the valve body to the outlet pipe.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeary in view of Fagerlund.
Yeary discloses the valve assembly of claim 7, but does not discloses the flow conditioner secured between the valve body and the pipe (see applicant’s Fig. 10).  Fagerlund discloses a similar valve assembly with the flow conditioner (12, 40) secured between the valve body (14, 24) and a downstream pipe (32, 34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve assembly of Yeary with the mounting arrangement of Fagerlund in order to secure the flow conditioner between the valve body and downstream pipe and potentially remove the flow conditioner if not needed and reassemble the valve body to the outlet pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753